Exhibit 10.41

Named Executive Officer Compensation Information – 2016 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s named executive officers for the 2016
performance period:

 

Named Executive Officer

   2016 Annual
Base Salary      2016 Target Bonus
Percentage (1)  

Vincent J. Angotti

Chief Executive Officer

   $ 560,000        65 %

Gregory T. Bates, DVM

Senior Vice President of Regulatory Affairs and Quality

   $ 367,156        40 %

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 403,429        40 %

Richard Kim, MD

Senior Vice President of Clinical Development and Medical Affairs, and Chief
Medical Officer

   $ 413,545        40 %

 

(1) Represents a percentage of 2016 annual base salary.